Howell, J.,
dissenting. The express acceptance is, “ when the heir assumes the quality of heir, in an unqualified manner, in some authentic or private instrument, or in some judicial proceeding.” R. C. C. 988, ¶ 2.
When Mrs. Bowman, in June, 1866, intervened in the judicial proceedings relating to her father’s succession, she did so as heir, assuming *418the quality of heir, and opposed certain other judicial proceedings, which she believed would impair or prejudice her rights as heir, and in doing this she did not qualify in any manner the assumption or assertion of her heirship. She declared in emphatic or unqualified terms “that she is one of the legal forced heirs of her father, Daniel Turnbull, deceased, and a legatee under his will,” and in another place “she admits that she is the only forced heir of said deceased of age,”' acquiesces in the judgment homologating the account of the executrix, and asks that the demand of a creditor for annulling said judgment be dismissed. These are proceedings and demands which she could institute and urge only as heir, and were so institutéd and presented in the belief at the time, as I think, that the succession would prove to be valuable.
Having assumed the quality of heir, in an unqualified manner, in those judicial proceedings, after the inventory was made, she became liable for her share of the debts, and could not afterwards be relieved by her own acts. The articles 1010 et seq., cited by her counsel, do not, in my opinion, apply to the state of facts which exists in this case.
I think the court has given an interpretation to article 988 of the Code which its terms do not sustain, and very different from the one given to it in the case of Le Cesne v. Cottin, 2 N. S. 475.
Rehearing refused.